Order entered on January 5, 1961 granting plaintiff’s motion for reconsideration of his application for a preference, under subdivision 5 of rule V of the New York County Supreme Court Trial Term Rules, and upon reconsideration, adhering to the original decision denying a preference, unanimously reversed on the law, on the facts and in the exercise of discretion, with $20 costs and disbursements to the appellant, and the motion for a. preference granted, with $10 costs. On the record before us, a preference was warranted under the rule. The appeal from the order entered October 6, 1960 is dismissed. Concur—Botein, P. J., Breitel, Rabin, Valente and Steuer, JJ.